THEATTORNEYGENERAL
                        OF-XAS




Honorable L. L. Moore
County Attorney
Houston County
Crockett, Texas
Dear Sir:                Opinion No. O-7285
                         Re:   Should the person in question have
                               his name placed on the ballot in
                               the coming pplmaries for office of
                               County Supeplntendent of Houston
                               County
          Your wiFe of June 19th request,ingan oplni.onfrom
this department on the above subject matter is as follows:
          “F. P. Granberry, Chairman of the HaclstonCounty
    Democratic Executive Committee, requests that I give
    him an opinion on the following facts: A. 6. Lute
    filed with the county chalrman within ,thetime required
    by law a request that his name be placed on the ballot
    as a candidate for nomination for office of County Sup-
    erintendent of Public Inst,ruction. June 17 Lute appeared
    before County Executive Committee and in writing advised
    them he did not care to be a candidate for this nomlna-
    tion and requested in writing that his name be not placed
    on the ballot. On June 18 he advised the county chair-
    man In writing that he retracted his writing of June 17
    and desired that his name be placed on the ballot, t,his
    being accompanied by the filing fee assessed by the county
    committee. The committee In its June 17 meeting accepted
    the withdrawal and directed that his name be omltted from
    the ballot. Question: Should the name of A.G. Lute be
    placed on the ballot in the coming primaries for said
    office?”
          Except where there has been undue delay in accepting
a resignation, an unconditional resignation which has been trans-
mitted to the authority enti~tledto pecelve It cannot be with-
drawn, See Sadler v. Jester, 46 Fed. Sup. 737 and 46 C.J. 980.
          It is our opinion that the reasoning of the above
stated rule is applicable to the question pyeaented by your re-
quest.
Hon. L. L. Moore, page 2         o-7285


          We quote from 16 Texas Jurisprudence 74, the fol-
lowing:
          "The statutes governing primary elections pre-
    scribe all the requisites of an application to have
    one's name placed on the official ballot as a candi-
    date for nomination. These provisions are valid and
    controlling. Inter alla, they provide the method to
    be pursued by any person desiring his name to appear
    on the official ballot for the general primary, as a
    candidate for the nomination for any office to be
    filled by the qualified voters of a county OP a por-
    tion thereof, or for nominations; other articles re-
    quire the executive committee to place upon the ticket
    the name of any person who 1s not ineligible for nom-
    ination to the office to which he aspires.
          "The provision of the statute requiring that a
    petition by the qualified voters requesting that a
    name be put on the ballot be indorsed by the person
    named therein Is for the purpose of Informing the ex-
    ecutive committee that such person if elected will
    accept the position named."
          Article 3113, V. A. C. S., provides:
          "Any person desiring his name to appear on the
    official ballot for the general primary, as a candi-
    date for the nomination for any office to be filled by
    the qualified voters of a county or a portion thereof,
    or for county chairman, shall file with the county
    chairman of the county of his residence, not later
    than Saturday before the third Monday in June Dreced-
    ing such primary a written request for his name to
    be printed on suih official ballot as a candidate for
    the nomination or position named therein, giving his
    occupation and post-office address, giving street and
    number of his residence, if within a city OP town,
    such request to be signed and acknowledged by him be-
    fore some officer authorized to take acknowledgment to
    deeds. Such request similarly signed and acknowledged
    by any twenty-five qualified voters resident in the
    county may be filed on or before said date, requesting
    that the name of any person named therein may be placed
    on the official ballot as a candidate for any county OP
    precinct office or chairmanship, with like effect as if
    such request was filed by the person named as a candi-
    date therein; which request shall be endorsed by the
    candidate named therein, showing his consent to such
    candidacy, if nominated." (Underscoring ours)
_   _-   .




             Hon. L. L. Moore, page 3        O-7285


                       When the executive committee accepted the uncondltlon-
             &1 withdrawal of the application of A. G. lute for a place on
             the primary ballot, it had the effect of nullifying the entire
             request. Since there was then no request (that his name be
             placed upon the primary ballot) before the committee, the only
             effect A. G. Uce's retraction of his withdrawal ( on June 18th)
             was to attempt to refile his request that hFs name be placed
             upon the ballot. This latter fillng'failed to meet the time
             limit (June 15th) for filing said request as set out in Arttcle
             3113. Therefore, It is the opinion of this department that
             under the facts submitted, the name of A. G. Lute should not be
             placed upon the ballot in the coming primary for the office of
             County Superintendent of Public Instruction.
                                             Yours very truly
                                          ATTORNEY GENERAL OF TEXAS

                                             By s/J.C. DAVIS, Jr.
                                                  J.C. Davis, Jr.
                                                  Assistant
                                             By s/John Reeves
                                                  John Reeves

             JR:djm:wc

             APPROVED JUN 20, 1946
             s/Ocie Speer
             (Acting) ATTORNEY GENERAL OF TEXAS
             Approved Oplnlon Committee By s/E3WBChairman